Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 1 of 6 Page ID #:364
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2123-DMG (AGRx)                                     Date    November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                               Page     1 of 6

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                 NOT REPORTED
                Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
               None Present                                                None Present

  Proceedings: IN CHAMBERS - ORDER RE DEFENDANT’S MOTIONS TO DISMISS
               AND STRIKE PLAINTIFFS’ SIXTH CLAIM FOR RELIEF [29]

          On June 4, 2019, Plaintiffs Richard Fleischer, Jacqueline Fleischer, TC Rich, LLC, Rifle
  Freight, Inc., and Fleischer Customs Brokers filed a First Amended Complaint (“FAC”) against
  Defendants Haroon Khan, Hussain M. Shaikh, and Shah Chemical Corporation (“Shah
  Chemical”). [Doc. # 22.] On August 5, 2019, Shaikh filed a motion to dismiss Plaintiffs’ claim
  against him for violation of the Resource Conservation and Recovery Act (“RCRA”) based on lack
  of subject-matter jurisdiction and failure to state a claim. See Def.’s Mot. to Dismiss and to Strike
  (“MTD”) [Doc. # 29]. Shaikh also moves to strike the Plaintiffs’ prayer for relief as to Shaikh and
  as to theories of liability under RCRA that he argues do not apply to him. Id.

          The motions have been fully briefed. [Doc. ## 29, 32, 39.] Having duly considered the
  parties’ written submissions, the Court DENIES Shaikh’s motions to dismiss and to strike for the
  reasons set forth below.

                                               I.
                                        JUDICIAL NOTICE

          Plaintiffs request that the Court take judicial notice of permits, violation reports,
  compliance meeting records, and other documents relating to the Property’s operation during
  Defendants’ ownership. [Doc. # 33]. Defendant Shaikh, in turn, requests judicial notice of a status
  report from a separate proceeding Plaintiffs filed against Defendant Shah Chemical’s successor
  corporation, Pacifica Chemical Inc. (“Pacifica”), for similar claims. Def.’s Reply at 2, n.3 [Doc.
  # 39]; see TC Rich, LLC, et al. v. Pacifica Chem. Inc., et al. (No. CV 15-4878 DMG (AGRx)).
  Because the Court does not need to rely on any of the documents of which Plaintiffs and Shaikh
  have requested judicial notice in order to decide the pending motions, the Court DENIES the
  requests for judicial notice as moot.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 2 of 6 Page ID #:365
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.         CV 19-2123-DMG (AGRx)                                              Date     November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                                              Page      2 of 6

                                                    II.
                                           FACTUAL BACKGROUND

         Plaintiff TC Rich, a California limited liability company owned by Plaintiffs Richard and
  Jacqueline Fleischer, is the record owner of land and an industrial structure located at 132 W.
  132nd Street, Los Angeles, California 90061 (“the Property”). FAC at ¶¶ 9, 16. In 2015, TC Rich
  became aware through an Environmental Site Assessment that the Property’s soil, soil vapor,
  groundwater, and indoor air were contaminated with tetrachloroethylene (a.k.a. perchloroethylene,
  or “PCE”). Id. at ¶¶ 3, 36. PCE is a hazardous waste listed with the Environmental Protection
  Agency (“EPA”). 42 C.F.R. § 261.31. Plaintiffs contend that the Property’s prior owners,
  Defendants Shaikh and Khan, contaminated the Property while using it to manufacture and store
  chemicals for distribution and sale. FAC at ¶¶ 19-25.

          From 1979 to 1984, Shaikh owned the Property. Id. at ¶ 18. Khan owned the Property
  from December 1984 to October 1987. Id. at ¶ 15. Khan then transferred the Property back to
  Shaikh on October 26, 1987. Id. at ¶ 24; id., Ex. 1 at 16 [Doc. # 22-1].1 Shaikh sold the Property
  in August 2003 to Eun Lee.2 Id. at ¶ 26; id., Ex. 1 at 20 [Doc. # 22-1]. Plaintiff TC Rich bought
  the Property from Lee in 2005 and now uses it for warehouse and distribution purposes. FAC at
  ¶¶ 9, 17.

         From approximately 1980 to 1983, Shah Chemical manufactured fabric softeners, dyes,
  and light detergents on the Property. Id. at ¶ 19. After 1983, Shah Chemical’s successor
  corporation, Pacifica, continued such manufacture for the remainder of Khan’s ownership of the
  Property. Id. at ¶ 23. California Secretary of State records establish that Shaikh is the sole
  shareholder and director of both Shah Chemical and Pacifica. Id. at ¶ 14. Plaintiffs allege that
  wastewater became contaminated with PCE when mixing tanks were rinsed out during the
  manufacturing process. Id. at ¶ 19. Plaintiffs further allege that during the periods Shaikh and
  Khan owned the Property, hazardous substances were disposed of at the Property. Id. at ¶¶ 13, 15.
  County records indicate that in June 1981, Shah Chemical was issued a notice of violation for
  discharge of liquid waste from the mixing tanks. Id. at ¶ 21. In September 2000, after Pacifica
  ceased operating, the County issued a notice to Shaikh notifying him he was responsible for the
  associated industrial wastewater discharge permit as the owner of the Property. Id. at ¶ 25.

         In early 2015, Plaintiffs discovered PCE in the soil, soil gas, and groundwater at the
  Property that consultants found “consistent with discharge from Shah Chemical and Pacifica
  Chemical’s operations at the Property during the ownership periods of both Shaikh and Khan.”
  FAC at ¶ 36. Since mid-2015, Pacifica has taken the lead on investigating contamination at the

           1
               All page references herein are to page numbers inserted by the CM/ECF filing system.
           2
             Lee is not named in this action. Plaintiffs state that Lee used the property for garment storage “and/or
  held the property vacant.” FAC at ¶ 26.
   CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 3 of 6 Page ID #:366
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2123-DMG (AGRx)                                      Date    November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                                 Page     3 of 6

  Property. Id. at ¶ 38. Plaintiffs maintain that neither Pacifica nor Defendants in this action have
  taken remedial or corrective action to abate the contamination. Id. at ¶¶ 39-41.

                                           III.
                                  PROCEDURAL BACKGROUND

          On February 26, 2019, Plaintiffs served two Notices of Endangerment and Intent to File
  Suit (“NOE”), one each on Defendants Shaikh and Shah Chemical, asserting Shaikh and Shah
  Chemical violated the federal Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
  section 6972(a)(1)(B). FAC, Ex. 6 at 2-19 [Doc. # 22-6]).

          On March 21, 2019, Plaintiffs filed a Complaint against all Defendants alleging violations
  of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA),
  private nuisance, and trespass. After the 90-day waiting period mandated under the RCRA,
  Plaintiffs filed their FAC, removing several claims pled in the original Complaint and adding the
  RCRA claim to seek injunctive relief regarding Defendants’ remediation of PCE contamination of
  the Property. FAC at ¶ 4; MTD at 9.

         Shaikh now moves to dismiss the RCRA claim for lack of subject matter jurisdiction under
  Federal Rule of Civil Procedure 12(b)(1) for Plaintiffs’ failure to meet the notice requirements
  under the RCRA or, alternatively, to dismiss the RCRA claim for failure to state a claim under
  Federal Rule of Civil Procedure 12(b)(6). Shaikh also requests that if either of the Rule 12(b)
  motions is granted, the Court strike from the FAC certain portions of the Plaintiff’s RCRA claim
  and prayer for relief, under Federal Rule of Civil Procedure 12(f). MTD at 7.

                                                 IV.
                                             DISCUSSION

  A.       Motion to Dismiss for Failure to Meet Notice Requirements

           Shaikh contends that the allegations contained in the Complaint are insufficient on their
  face to invoke federal jurisdiction. Although Defendant Shaikh characterizes his motion to dismiss
  for failure to satisfy RCRA notice requirements as one for “lack of subject matter jurisdiction,” it
  is not likely that the defense impacts this Court’s subject matter jurisdiction—rather, it is more
  appropriately a motion to dismiss for failure to state a claim, and the Court will treat it as such.

          Before filing a citizen suit under Section 7002(a)(1)(B) of the RCRA, potential plaintiffs
  are required to give 90 days’ notice to potential defendants, the EPA Administrator, and the state
  where the alleged violation took place. 42 U.S.C. § 6972(b)(2)(A). Notice to defendants must
  contain: (1) “sufficient information to permit the recipient to identify the specific permit, standard,
  regulation, condition, requirement, or order which has allegedly been violated”; (2) “the activity

   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 4 of 6 Page ID #:367
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2123-DMG (AGRx)                                      Date   November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                                Page     4 of 6

  alleged to constitute a violation”; (3) “the person or persons responsible for the alleged violation”;
  (4) “the date or dates of the violation”; (5) and “the full name, address, and telephone number of
  the person giving notice.” 40 C.F.R. § 254.3.

          Although the Supreme Court has not decided that these notice requirements are
  “jurisdictional in the strict sense of the term,” it held that the notice requirements are “mandatory
  conditions precedent to commencing suit under the RCRA citizen suit provision; a district court
  may not disregard these requirements at its discretion.” Hallstrom v. Tillamook County, 493 U.S.
  20, 31 (1989). For RCRA citizen suits, notice must “at a minimum provide sufficient information
  so that the notified parties could identify and attempt to abate the violation.” City of Imperial
  Beach v. Int’l. Boundary and Water Comm’n, United States Section, 356 F. Supp. 3d 1006, 1019
  (S.D. Cal. 2018) (quoting Klamath-Siskiyou Wildlands Ctr. v. MacWhorter, 797 F.3d 645, 651
  (9th Cir. 2015) (alterations omitted). When evaluating the contents of a notice, “[a] court should
  ask whether ‘in practical terms, the notice was sufficiently specific to inform the alleged violator
  about what it was doing wrong,’ so that the violator knew what corrective actions to take.” Id.
  (quoting ONRC Action v. Columbia Plywood, Inc., 286 F.3d 1377, 1143 (9th Cir. 2002)).

          Here, the NOE addressed to Shaikh was sent 90 days in advance and satisfied all five
  elements required by regulation. First, notice of the specific RCRA violation was given in the
  subject line of the letter (“Re: Notice of Endangerment and Intent to File Suit Pursuant to RCRA
  section 7002(a)(1)(B), 42 U.S.C. [section] 6972(a)(1)(B)”) and at the end of the first paragraph
  (“environmental conditions [on the Property] . . . previously owned by you and occupied by your
  companies . . . may present an imminent and substantial endangerment to human health or the
  environment, in violation of RCRA section 7002(a)(1)(B), 42 U.S.C. [section] 6972(a)(1)(B).”).
  NOE at 11.

          Second, the NOE provided notice of specific activities constituting the violation, such as
  solid and hazardous wasted discharges from Shaikh’s property and business, and “contamination
  from PCE and various detected degradation or ‘daughter’ compounds.” Id. at 12.

          Third, the NOE pinned responsibility on Shaikh, stating that the present alleged
  endangerment is caused by Shaikh’s “failure to take action to prevent the [volatile organic
  compounds] groundwater plume from migrating to and further impacting the Property, or to
  remediate past and continuing waste discharges at the Property,” and by discharge of dangerous
  compounds resulting from Shaikh’s companies’ “on-site operations . . . includ[ing] the blending
  of raw materials in mixing tanks and storage of detergents in above-ground storage tanks located
  in the southeast corner of the building on the Property.” Id. at 12-13.

         Fourth, the NOE approximated the dates of the violations as during Shaikh’s ownership of
  the Property, particularly during Shah Chemical’s and Pacifica’s operations from 1980 to 1999.


   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 5 of 6 Page ID #:368
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2123-DMG (AGRx)                                     Date    November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                               Page     5 of 6

  Id. at 12-13. The NOE also referred to the dates of specific permits and violations issued. Id. at
  13.

         Fifth, the NOE provided the names and street address for all potential Plaintiffs giving
  notice and the names, telephone numbers, e-mail addresses, and street addresses of their legal
  counsel. Id. at 17. Though Shaikh argues that the NOE is deficient for failing to include Plaintiffs’
  telephone numbers, the Court finds the NOE sufficient to provide Shaikh notice of the identity and
  contact information of the parties alleging the RCRA violation. See Gregory Vill. Partners, L.P.
  v. Chevron U.S.A., Inc., 805 F. Supp. 2d 888, 900 (N.D. Cal. 2011) (finding that a notice that
  contained plaintiffs’ counsel’s contact information, but not plaintiffs’, conveyed sufficient
  information about plaintiffs’ intent to sue).

          Because the NOE provided sufficient notice to Shaikh and governmental authorities of
  impending legal action and potential corrective actions to take, Plaintiffs have satisfied the
  mandatory conditions precedent to filing an RCRA suit. Shaikh’s motion to dismiss for inadequate
  notice under the RCRA is therefore DENIED.

  B.       Motion to Dismiss for Failure to State a Claim

          To survive a Rule 12(b)(6) motion, a pleading must articulate “enough facts to state a claim
  to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
  Although a pleading need not contain “detailed factual allegations,” it must contain “more than
  labels and conclusions” or “a formulaic recitation of the elements of a cause of action.” Id. at 555
  (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). “A claim has facial plausibility when the
  plaintiff pleads factual content that allows the court to draw the reasonable inference that the
  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
  evaluating the sufficiency of a complaint, courts must accept all factual allegations as true. Id.
  (citing Twombly, 550 U.S. at 555). Legal conclusions, in contrast, are not entitled to the
  assumption of truth. Id.

          Shaikh correctly states that “to survive a motion to dismiss . . . Plaintiffs must plausibly
  allege that Shaikh has contributed or is contributing to ‘the past or present handling, storage,
  treatment, transportation, or disposal of any solid or hazardous waste which may present an
  imminent and substantial endangerment to health or the environment.’” MTD at 15 (quoting 42
  U.S.C. § 6972(a)(1)(B)) (emphasis added). The citizen suit provisions of the RCRA are
  “expansive,” and a citizen suit brought under 42 U.S.C. section 6972(a)(1)(B) “does not require a
  private plaintiff to show that the defendant’s actions violated any specific RCRA requirement.”
  Ecological Rights Found. v. Pacific Gas & Elec. Co., 874 F.3d 1083, 1089 (9th Cir. 2017)
  (emphasis added).



   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:19-cv-02123-DMG-AGR Document 44 Filed 11/14/19 Page 6 of 6 Page ID #:369
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 19-2123-DMG (AGRx)                                      Date    November 14, 2019

   Title TC Rich, LLC, et al. v. Hussain M. Shaikh, et al.                                 Page     6 of 6

           Shaikh argues that the “allegations of the FAC support only a theory of ‘disposal’ for
  liability under RCRA against Shaikh,” apparently agreeing that the RCRA claim is adequately
  alleged under one theory of liability. Def.’s Reply at 6. Because Plaintiff’s FAC need not allege
  that Shaikh is liable under any specific theory of liability enumerated in the RCRA, Shaikh has
  conceded that the FAC adequately alleges an RCRA claim against him.

         The Court’s review of the FAC confirms that it alleges that Shaikh is a “past or present
  owner or operator of a treatment, storage, or disposal facility,” 42 U.S.C § 6972(a)(1)(B), who
  exerted “a measure of control over the waste at the time of its disposal or was otherwise actively
  involved in the waste disposal process,” Hinds Inv., L.P. v. Angioli, 654 F.3d 846, 852 (9th Cir.
  2011). Plaintiffs allege that Shaikh owned the Property in the relevant periods, FAC at ¶¶ 18, 24,
  25; hazardous substances were disposed of during Shaikh’s ownership of the Property, id. at ¶ 14;
  Shaikh was the sole owner of Shah Chemical and Pacifica, id. at ¶ 13; Shaikh was responsible for
  an industrial waste water permit as owner of the Property, id. at ¶ 25; and PCE was detected at the
  Property “consistent with discharge from Shah Chemical and Pacifica Chemical’s operations at
  the Property,” id. at ¶ 36. The Court therefore finds that the FAC alleges sufficient facts to state a
  plausible RCRA claim against Shaikh for improper disposal of hazardous waste and need not
  address whether the FAC also adequately alleges other theories of liability.

          Accordingly, Plaintiffs’ RCRA claim against Shaikh may proceed in its entirety, and no
  portion of the claim or the prayer for relief shall be stricken. As a general matter, motions to strike
  are disfavored and “‘are generally not granted unless it is clear that the matter to be stricken could
  have no possible bearing on the subject matter of litigation.’” Shabaz v. Polo Ralph Lauren Corp.,
  586 F. Supp. 2d 1205, 1208-09 (C.D. Cal. 2008) (citing LeDuc v. Kentucky Cent. Life Ins. Co.,
  814 F. Supp. 820, 830 (N.D. Cal.1992)). Shaikh has not shown how striking the words “storage,”
  “treatment,” and “transportation” from the quoted portion of the RCRA in the FAC is “redundant,
  immaterial, impertinent, or scandalous matter” at this early stage of litigation, when evidence
  supporting other theories of liability may yet arise. Fed. R. Civ. P. 12(f); see MTD at 19.


                                                V.
                                            CONCLUSION

          In light of the foregoing, the Court DENIES Defendant Shaikh’s Motions to Dismiss and
  to Strike. Defendants shall file their Answer within 15 days from the date of this Order.


  IT IS SO ORDERED.




   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
